Title: To Thomas Jefferson from Herman Boye, 10 August 1823
From: Boye, Herman
To: Jefferson, Thomas

Charlottesville
Aug: 10th 1823H. Boye presents his compliments to Mr Jefferson, and begs leave to introduce to his notice the bearer of this Mr Hugh P. Taylor who is desirous of visiting Monticello and anxious to see its celebrated owner.—Mr T is a young man of plain unassuming and modest manner who has for the last 6 or 7 years been engaged in various business for the State of Virginia. If Mr T could be gratified with a view of what may interest a stranger at Monticello it would give him a great deal of pleasure, and oblige one who is under many obligations to Mr Jefferson.With much esteem and regard very respectfullyH Böyë